DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/EP2016/064699 (filed on 06/24/2016) and claims foreign priory to Application 15174186.5 (filed on 06/26/2015 with EPO).
This action is in response to preliminary amendments filed on 12/26/2017. In the preliminary amendments, claims 4, 6, 7, 9-11, and 13-14 have been amended. Claims 1-15 are pending and have been examined.

Oath/Declaration
Properly executed inventor's oath or declaration for the following inventor(s) has not been submitted: Vinod Hegde, Milovan Krnjajic, and Manfred Hauswirth.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/26/2017. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 2-13 are objected to because of the following informalities:  
In each of claims 2-13, the recitation of “the method” should be “the computer-implemented method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1,
Claim 1 recites the limitation "the entire data set" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “the data set” (which is the Examiner’s interpretation for examination purposes).
Claim 1 recites the limitation "the relative number of data points" in line 9. There is insufficient antecedent basis for this limitation in the claim. Further, the term “relative” in the recitation of "the relative number" in claim 1 is a relative term which renders the claim indefinite. The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claim 1 recites the limitation "the output" in line 10.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “an output” (which is the Examiner’s interpretation for examination purposes).
Claim 1 recites the limitation "the preceding iteration" in line 10.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a preceding iteration” (which is the Examiner’s interpretation for examination purposes).
Claim 1 recites the limitation "the first iteration" in line 11.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is “a first iteration” (which is the Examiner’s interpretation for examination purposes).
Claim 1 recites the limitation "the probabilities" in line 13.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is "a plurality of probabilities" (which is the Examiner’s interpretation for examination purposes).
Claim 1 recites the limitation "the existing clusters" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is "the clusters" (which is the Examiner’s interpretation for examination purposes).
Claim 1 recites the limitation "that it belongs to a new cluster" in line 14. This limitation lacks clarity because it is unclear if “it” refers to “the data point” recited in line 13. A recommended amendment is "that the data point belongs to a new cluster" (which is the Examiner’s interpretation for examination purposes).
Claim 1 recites the limitation "the number of clusters" in line 20.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is "a number of clusters" (which is the Examiner’s interpretation for examination purposes).

Claim 1 recites the limitation "the most likely number of clusters" in line 25.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is "a most likely number of clusters" (which is the Examiner’s interpretation for examination purposes).
Claim 1 recites the limitation "the parameters" in line 26-27.  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is "the probability distribution parameters" (which is the Examiner’s interpretation for examination purposes).
Claim 1 recites the limitation "the cluster" in line 27. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is "the clusters" (which is the Examiner’s interpretation for examination purposes).
Regarding Claim 2,
The term “relative” in the recitation of "the relative number" in claim 2 is a relative term which renders the claim indefinite. The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, "the relative number of data points" has been interpreted as "a number of data points."
Regarding Claim 5,
The term "typical" in the recitations of “a probability distribution function typical of non-outlier data” and “a distribution function typical of outlier data” in claim 5 is a relative term which renders the claim indefinite. The term "typical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any probability 
Regarding Claim 6,
The term “relative” in the recitation of "the relative number" in claim 6 is a relative term which renders the claim indefinite. The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, "the relative number of data points" has been interpreted as "a number of data points."
Regarding Claim 8,
Claim 8 recites the limitation "assigning it a weighting" in line 2. This limitation lacks clarity because it is unclear if “it” refers to “new cluster” or “cluster profile” recited in line 2 or “the data point” in line 1. A recommended amendment is "assigning the new cluster a weighting" (which is the Examiner’s interpretation for examination purposes).
Regarding Claim 14,
Claim 14 recites “maintaining a data model, the data model comprising a cluster profile generated by the method of claim 1”; this limitation lacks clarity because it claims a “the data model comprising a cluster profile generated by the method of claim 1” but claim 1 does not generate a “cluster profile” or a “data model.” Claim 1 only generates “a prior cluster profile” and “an initial inferred cluster profile.” Therefore, it is unclear whether claim 14 should be interpreted as a claim dependent on claim 1 or an independent claim. For examination purposes, claim 14 has been interpreted as dependent on claim 1.
Claim 14 recites the limitation "the method of claim 1" in line 4-5. There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is "the computer-implemented method of claim 1" (which is the Examiner’s interpretation for examination purposes).
a best fit between each data item and at least one cluster in the cluster profile”; this limitation lacks clarity because according to current Specification paragraph [0193] (US 2018/0189664A1), “The match engine 102 is a program which uses appropriate and conventional statistical techniques to find a best fit between a data item received as a signal from the event detector 92, and the data model 104.” The Specification does not further identify what the “appropriate and conventional statistical techniques” are in determining the “best fit” between a data point or item and the cluster. Moreover, one of ordinary skill in the art would have understood “best fit” in its ordinary meaning in the statistics area, which would be a reference to a line of best fit—a straight line that is the best approximation of the given set of data. This meaning is different from what is required in the claim, which is calculating a best fit between a data point and a cluster (or model). For examination purposes, any relationship between a data item and a cluster would be considered “a best fit.”
Regarding Claim 15,
Claim 15 recites the limitation "the method of claim 14" in line 5. It is unclear whether "the method of claim 14" refers to “the method” in line 1 of claim 14 or “the method” in line 4-5 of claim 14. Further, it is unclear whether claim 15 should be interpreted as a claim dependent on claim 14 or an independent claim. For examination purposes, claim 15 has been interpreted as dependent on claim 14.

In addition to its own ground(s) of rejection as indicated above (if any), each dependent claim is rejected based on the same ground as the claim from which it depends.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
processing a data set to detect clusters of outlier data
a) receiving as an input a data set of N data points;
b) iterating through the entire data set a plurality of times, wherein each iteration comprises: 
(i) inferring a prior cluster profile having one or more clusters, each of which is identified as a non-outlier cluster or an outlier cluster, and each of which is characterised by its own probability distribution parameters, and by a weighting based on the relative number of data points assigned to the cluster, 
the prior cluster profile being inferred according to the output of the preceding iteration or, on the first iteration, according to an initial inferred cluster profile;
ii) for each data point in the data set: (aa) evaluating the probabilities that the data point belongs to each of the existing clusters in the prior cluster profile and that it belongs to a new cluster identified as a non-outlier cluster or an outlier cluster;
(bb) assigning the data point to one of the existing clusters or creating a new cluster in a probabilistic fashion according to the evaluated probabilities in (aa);
iii) updating the prior cluster profile to reflect the assignment of the data points to existing clusters or the creation of new clusters and assignment of data points to the new clusters and
returning the number of clusters, the identification of each cluster as outlier or non-outlier, and the probability distribution parameters and weightings for each cluster, for use as a prior cluster profile in the next iteration;
c) after a predetermined number of iterations through the entire data set, computing the most likely number of clusters in the data set according to all iterations in order to label data items and clusters as non-outliers and outliers along with determining the parameters for the cluster.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: processing a data set to detect clusters of outlier data (corresponds to evaluation with the assistance of pen and paper), receiving as an input a data set (corresponds to observation), iterating through the entire data set a plurality of times (corresponds to evaluation with the assistance of pen and paper), inferring a prior cluster profile having clusters identified as a non-outlier cluster or an outlier cluster and characterised by probability distribution parameters and by a weighting based on the relative number of data points (corresponds to evaluation with the assistance of pen and paper since this step consists of analyzing clusters of data, 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein the initial inferred cluster profile is generated by: i) initialising a non-outlier cluster having first probability distribution parameters and a weighting indicating the relative number of data points assigned to the non-outlier cluster; and optionally
ii) initialising an outlier cluster having second probability distribution parameters and a weighting indicating the relative number of data points assigned to the outlier cluster.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein all data points are initially assigned to the nonoutlier cluster.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: wherein all data points are initially assigned to the nonoutlier cluster (corresponds to evaluation and judgment with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein for each point in the data set, the data point is identified as being a non-outlier data point or an outlier data point.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: wherein for each point in the data set, the data point is identified as being a non-outlier data point or an outlier data point (corresponds to evaluation and judgment with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
wherein if the data point is identified as a non-outlier data point, then in step (aa) the probability is evaluated that it belongs to a new cluster identified as a non-outlier cluster, using a probability distribution function typical of non-outlier data, 
whereas if the data point is identified as an outlier data point, then in step (aa) the probability is evaluated that it belongs to a new cluster identified as an outlier cluster, using a distribution function typical of outlier data.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: if the data point is identified as a non-outlier data point, then in step (aa) the probability is evaluated that it belongs to a new cluster identified as a non-outlier cluster, using a probability distribution function typical of non-outlier data (corresponds to evaluation and judgment with the assistance of pen and paper), and if the data point is identified as an outlier data point, then in step (aa) the probability is evaluated that it belongs to a new cluster identified as an outlier cluster, using a distribution function typical of outlier data (corresponds to evaluation and judgment with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein the evaluation of probabilities in step (aa) comprises evaluating the probability that the data point would be generated by the probability distribution parameters of each such cluster, modified by the weighting based on the relative number of data points assigned to the cluster.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: evaluating the probability that the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein step (bb) of assigning the data point to an existing cluster or creating a new cluster comprises, where the data point is assigned to a different cluster than it had previously been assigned to, removing the data point from the previous cluster and adding the data point to the new cluster, and updating the weightings accordingly.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: assigning data wherein the data point is assigned to a different cluster than it had previously been assigned to, removing the data point from the previous cluster and adding the data point to the new cluster, and updating the weightings accordingly (corresponds to evaluation and judgment with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein if the data point is assigned to a new cluster, adding said new cluster to the cluster profile and assigning it a weighting for a cluster with a single member.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: if the data point is assigned to a new cluster, adding said new cluster to the cluster profile and assigning it a weighting for a cluster with a single member (corresponds to evaluation and judgment with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein on each iteration through the data set, removing from the prior cluster profile any clusters with a single member.

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein the probability distribution parameters are updated for each cluster in step (iii) after each iteration through the data set based on the data points assigned to each cluster at the end of that iteration.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: wherein the probability distribution parameters are updated for each cluster in step (iii) after each iteration through the data set based on the data points assigned to each cluster at the end of that iteration (corresponds to evaluation and judgment with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein the probability distribution parameters of non-outlier clusters are characterised by a first hyper-parameter vector and those of outlier clusters are characterised by a second hyper-parameter vector.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein each cluster is characterised by a random variable with a posterior probability distribution.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: wherein each cluster is characterised by a random variable with a posterior probability distribution (corresponds to mathematical relationship).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites computer-implemented method of processing a data set to detect clusters of outlier data. Each of the following limitations:
wherein the initial inferred cluster profile is initialised as a pair of clusters whose probability distribution parameters are generated according to the minimum and maximum values in the data set, respectively and which are labelled as non-outlier and outlier clusters, respectively.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: wherein the initial inferred cluster profile is initialised as a pair of clusters whose probability distribution parameters are generated according to the minimum and maximum values in the data set, respectively and which are labelled as 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method of generating an alert in a system which utilizes the computer-implemented method of processing a data set to detect clusters of outlier data of claim 1. Each of the following limitations:
maintaining a data model, the data model comprising a cluster profile generated by the method of claim 1, in which a plurality of clusters are identified, including at least one cluster identified as representative of non-outlier data and at least one cluster identified as representative of outlier data, each cluster having a probability distribution parameter
calculating, for a plurality of data items in the data series, a best fit between each data item and at least one cluster in the cluster profile
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”) and insignificant extra-solution activities (“generating an alert in a system comprising one or more sensors”; “receiving a data series representing signals from said one or more sensors”; and “outputting an alert signal”), the above limitations in the context of this claim encompass performance of cluster analysis, including the following: maintaining a data model, the data model comprising a cluster profile generated by the method of claim 1, in which a plurality of clusters are identified, including at least one cluster identified as representative of non-outlier data and at least one cluster identified as representative of outlier data, each cluster having a probability distribution parameter (corresponds to observation, evaluation, and judgment with the assistance of pen and paper since the limitation requires the maintaining of a cluster profile, in accordance to claim 1, in which the clusters are identified by a probability distribution parameter), and calculating, for a plurality of data items in the data series, a best fit between each data item and at least one cluster in the cluster profile (corresponds to observation, evaluation, and judgment with the assistance of pen and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the additional elements of “generating an alert in a system comprising one or more sensors,” “receiving a data series representing signals from said one or more sensors,” and “outputting an alert signal” are insignificant extra-solution activities. According to 2106.04(d)(I), “courts have also identified limitations that did not integrate a judicial exception into a practical application: ...Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g).” Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of “generating an alert in a system comprising one or more sensors,” “receiving a data series representing signals from Scarfone et al. in pg. 23 Section 3.1.1: “The typical components in an IDPS solution are as follows:...Sensor or Agent. Sensors and agents monitor and analyze activity. The term sensor is typically used for IDPSs that monitor networks, including network-based, wireless, and network behavior analysis technologies...A management server is a centralized device that receives information from the sensors or agents and manages them” discloses that the typical (corresponds to routine and conventional) components in an Intrusion Detection and Prevention System includes a management server that receives information (data series representing signals) gathered from sensors monitoring networks, thus rendering the recitation of “receiving a data series representing signals from said one or more sensors” in claim 14 routine and conventional. In combination with the aforementioned citation, Scarfone et al. in pg. 29 Section 3.3.2.1 “Typical Use
Most IDPS consoles offer many features to assist users in their daily tasks. For example, most consoles offer drill-down capabilities, which means that when a user examines an alert, more details and information are available in layers...This allows users to see basic information on many alerts at once, and to show additional information on particular events of interest as needed” discloses that 
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for carrying out the method of claim 14. The Step 2A Prong One Analysis for claim 14 is applicable here since claim 15 carries out the method of claim 14 but for the recitation of additional elements “one or more sensors for detecting a condition and generating a signal in response thereto” (insignificant extra-solution activity), “a computing system operatively connected to receive data representative of signals from said one or more sensors” (insignificant extra-solution activity), “an output interface for the computing system” (generic computer component), and “the computing system being programmed with instructions” (generic computer component).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “an output interface for the computing system” and “the computing system being programmed with instructions”, as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements of “A system comprising one or more sensors for detecting a condition and generating a signal in response thereto” and “a computing system operatively connected to receive data representative of signals from said one or more sensors” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. According to MPEP 2106.05(d)(I), “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)...The required factual determination must be expressly supported in writing, as discussed in MPEP § 2106.07(a). Appropriate forms of support include one or more of the following: Scarfone et al. in pg. 23 Section 3.1.1: “The typical components in an IDPS solution are as follows:...Sensor or Agent. Sensors and agents monitor and analyze activity. The term sensor is typically used for IDPSs that monitor networks, including network-based, wireless, and network behavior analysis technologies...A management server is a centralized device that receives information from the sensors or agents and manages them” discloses that the typical (corresponds to routine and conventional) components in an Intrusion Detection and Prevention System includes a management server that receives information (data series representing signals) gathered from sensors monitoring networks, thus rendering the recitation of “a computing system operatively connected to receive data representative of signals from said one or more sensors” in claim 15 routine and conventional. In combination with the aforementioned citation, Scarfone et al. in pg. 32 Section 3.4: “The typical components in an IDPS solution are sensors or agents, management servers, database servers, and consoles... Most IDPSs can provide a wide variety of security capabilities. Some products offer information gathering capabilities, such as collecting information on hosts or networks from observed activity. IDPSs also typically perform extensive logging of data related to detected events.” and pg. 29 Section 3.3.2.1 “Typical Use Most IDPS consoles offer many features to assist users in their daily tasks. For example, most consoles offer drill-down capabilities, which means that when a user examines an alert, more details and information are available in layers...This allows users to see basic information on many alerts at once, and to show additional information on particular events of interest as needed” disclose an intrusion detection and prevention system for detecting a condition and generating a signal in response in which the system comprises sensors. As such, the insignificant extra-

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wright et al. (US 2012/0304288 A1) teaches identifying potential threats on a network based on anomalous behavior in communication between endpoints.
Bart et al. (US 2014/0365404 A1) teaches clustering heterogeneous events using user-provided constraints.
Garbow (US 7,484,132 B2) teaches the prevention and/or mitigation of damage caused by server failure by predicting future failures based on historic failures using clustering.
Levitan et al. (US 9,589,045 B2) teaches cluster feature (CF)-tree based hierarchical clustering.
Ahmed et el. (“Novel Approach for Network Traffic Pattern Analysis using Clustering-based Collective Anomaly Detection”) teaches a framework for collective anomaly detection using a partitional clustering technique to detect anomalies based on an empirical analysis of an attack’s characteristics
Bhuyan et al. (“NADO : Network Anomaly Detection Using Outlier Approach”) teaches an effective outlier based approach for detection of anomalies in networks.
Hayes et al. (“Contextual Anomaly Detection in Big Sensor Data”) teaches a contextual anomaly detection technique for use in streaming sensor networks that uses a well-defined content anomaly detection algorithm for real-time point anomaly detection.
A prior art rejection has not been applied to claims 1-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YING YU CHEN/Examiner, Art Unit 2125